Title: To Thomas Jefferson from James Barbour, 2 March 1825
From: Barbour, James
To: Jefferson, Thomas


Dear Sir
Senate Chamber
March 2nd 25
With very great pleasure I have it in my power to communicate to you, that this moment, after much difficulty we have obtained a final passage of the bill awarding to Virgina payment for interest actually advanced by her as interest—The amount is not fixed but more than sufficient to cover the appropriation in favor of the University—On this fortunate event permit me to offer you my congratulations—I advise the governor of this event by a letter of this day—that the adjustment may be effected as speedily as possible—I offer you assurances of my high respectJames Barbour